 



EXHIBIT 10.105
Agreement #20070105.006.S.002
Tier III Service Management
Between
Startek, Inc.
And
AT&T Enterprise Services, Inc.
• Material has been omitted pursuant to a request for confidential treatment and
such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 1 of 3
AGREEMENT ORDER #20070105.006.S.002
TIER III SERVICE MANAGEMENT

     
Supplier:
  StarTek, Inc.
100 Garfield St.
Denver, CO 80206
[*]

StarTek Inc. (“Supplier”) agrees to perform customer care services (“Work”), as
described below for AT&T Corp. (“AT&T”). Whenever the word “Program(s)” shall
appear, the same shall mean “Work”.

I.   Supplier agrees that the terms and conditions of Agreement 20070105.006.C
between Supplier and AT&T shall be applicable to the Work authorized by this
Order.   II.   STATEMENT OF WORK — This Order authorizes Supplier and Supplier
agrees to provide the Work described below and in Attachment A entitled
“STATEMENT OF WORK”, dated 23 January 2007, attached hereto and made a part
hereof. In so doing, Supplier shall provide TIER III Service Management customer
care support in support of AT&T’s specified Business customers on behalf of AT&T
(hereinafter, “Program(s)”).   III.   (A) TERM — This Order applies to all Work
as described in the STATEMENT OF WORK, effective as of April 01, 2007 and
terminating on March 31, 2008.   IV.   Supplier agrees to submit invoices, with
supporting documentation, to AT&T’s program Invoice Manager listed below.
Invoices against this Order shall include Agreement and Work Order Number
20070105.006.S.002, exactly as shown, and shall be submitted electronically to
AT&T”s program Invoice Manager. Supplier shall provide a monthly invoice
estimate to AT&T’s representative ten (10) days before the actual monthly
invoice is sent to AT&T.       AT&T’s program Invoice Manager:

[*]
AT&T
Worldwide Customer Service
Room 955
220 N. Meridian St.
Indianapolis, IN 46204
[*]
[*]

V.   AT&T’s Program Representative is as follows:

[*]
AT&T Corp.
Office 214B
4513 Western Avenue
Lisle, IL 60532-1571
[*]
[*]
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 2 of 3

VI.   AT&T’s Contract Representative is as follows:

[*]
AT&T Corp.
Room 1C146A
One AT&T Way
Bedminster, NJ 07921
Phone: [*]
Email: [*]

VII.   Supplier’s Representative is as follows:

[*]
StarTek, Inc.
100 Garfield St
Denver, CO 80206
Phone: [*]
[*]

VIII.   Maximum expenditures under this Order shall not exceed Two Million Three
Hundred Thousand Dollars ($2,300,000.00). Subject to this maximum and
notwithstanding any other provisions in this Order, the total amount payable by
AT&T for the Work shall be determined by applying the stated rate of
compensation to the Work actually performed by Supplier. Supplier shall not
render Work and AT&T shall not be required to pay for Work in excess of the
amount above, unless Supplier has first secured an amendment to this Order
authorizing the increased expenditure.   IX.   PRICING SCHEDULE —       This
PRICING SCHEDULE shows the amounts to be paid to Supplier for Work to be
performed under this Order following receipt and acceptance by AT&T as follows:

      Description   Hourly Rate
CSM I (“Customer Service Manager”)
   $[*] 
CSM II
   $[*] 
*Training
   $[*] 
Holidays
   [*] times hourly rate 

*Does not include refresher, continuation or attrition training, which shall be
at Supplier’s sole cost and expense.
Supplier agrees that the rates provided above are all inclusive of the costs for
the Program, which includes but are not limited to the following items, and no
other charges shall be billed to AT&T.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 3 of 3

  1.   Training (refresher, continuation and attrition training)     2.  
Dedicated Area Managers     3.   Dedicated Reports Analyst     4.   Dedicated
Process Managers     5.   Dedicated Escalation Managers     6.   Dedicated
Supervisors     7.   Travel and Living     8.   Pagers/Cell Phones     9.  
Programming (e.g., scripting, legacy programming)and all programming production
support and maintenance functions.     10.   Program/Account management
functions and personnel     11.   Development and issuance of reports     12.  
Recruiting of Customer Service Manager     13.   Processing Downtime Forms    
14.   Systems Access and Requirements     15.   Systems — Managing and
Maintaining equipment and access     16.   Postage     17.   Telecommunication
Costs     18.   Copies

IN WITNESS WHEREOF, the Parties have caused the Agreement No. 20070105.006.S.002
to be executed, which may be in duplicate counterparts, each of which will be
deemed to be an original instrument, as of the date of the last Party signs.

     
STARTEK, INC.
  AT&T, Inc.
 
   
By: /s/ A. L. Jones
  By: /s/ Keith Connolly
 
   
Printed Name: A. L. Jones
  Printed Name: Keith Connolly
 
   
Title: Pres. & CEO
  Title: VP, Global Strategic Sourcing
 
   
Date: 5/2/07
  Date: 4/12/07

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 1 of 14
STATEMENT OF WORK
Tier III Service Management
01 April 2007
A. Program Description
Supplier shall provide dedicated and properly trained Customer Service Managers
(“CSM”) and other supporting personnel identified herein to support AT&T’s Tier
III Service Management customer servicing role. CSMs will be required to receive
inbound calls received from external customers as well as internal referrals.
For a host of products and services the CSMs will handle the functions of
responding to inquiries, ordering, billing adjustments, service/account
maintenance and optimization as described in the role definition shown below.
Additionally, outbound correspondence may be necessary to properly fulfill
certain customers’ requests.
Supplier shall also provide [*] dedicated Area Manager for every [*] CSMs and
perform the services as detailed in the role definition below. The Area Manager
will support and manage the CSMs. The CSMs will be required to have access and
be knowledgeable on various AT&T systems.
The CSM’s primary responsibility is to provide post sales support to specified
AT&T business customers including, but not limited to: lifecycle management,
customer issue resolution, billing resolution, service delivery, project
management, stewardship and eServicing adoption. The CSM team will receive
inbound calls, emails and Project Delivery Manager (“PDM”) requests from
external customers and AT&T referrals. Additionally, outbound correspondence
will be necessary to fulfill certain requests and status customers and account
teams. Exhibit A, attached hereto, contains a matrix of services, which defines
the services Supplier will support. Supplier shall comply with any changes to
this list that may be provided by AT&T. Supplier shall also perform all batch
work necessary and after call support (e.g. an offline customer service activity
generated when a customer calls and makes a request for an order, adjustment,
re-rate, an error correction, or any other service related activity that cannot
be completed during the customer contact), which shall include performing all
follow-up work, needed to update accounts.
Supplier will refer to AT&T, any inquiries which are beyond the scope of this
program. Supplier will receive requests via the PDM, (i.e., the AT&T internal
project management system), email, and/or an 800 number. Supplier will follow
the AT&T CSM process and role descriptions except where noted, including metrics
and performance management.
The customers in this program, currently referred to as Tier III, will total
approximately 4,000 and represents no commitment on behalf of AT&T. Supplier
will provide reports including their performance against the required DMOQs set
forth herein. Supplier also agrees to provide stewardship reporting by customer
as requested. Supplier shall have a reporting resource dedicated to this project
to provide daily results and reports, analysis, and recovery plans as needed.
The report manager will distribute the results as requested by AT&T.
Supplier will provide both CSM-I, (i.e., basic skill level), support and more
experienced CSM-II, (i.e., advanced skill level), support at an initial [*]:[*]
ratio. AT&T reserves the right at anytime to increase or decrease this ratio by
providing written notice to Supplier.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 2 of 14
CSM: Role Descriptions
Title: Customer Service Manager (“CSM”)
Work Content Summary:
Supplier’s CSM is responsible for customer life cycle management, customer issue
resolution, e-Service and service delivery support to AT&T’s Worldwide Customer
Service (WCS), Service Management organization. The CSM may be pooled or
dedicated to one or several customers or undertake projects for a variety of
customers. The CSM shall act as a key liaison with AT&T’s Centers of Excellence
(COE) and contributes to customer satisfaction by helping to ensure that orders
are entered, provisioned, installed, billed, and maintained correctly and by
keeping the customer informed and educated on issues affecting their service.
The CSM also pro-actively drives customer adoption of eService applications. The
CSM obtains information from and provides information to AT&T’s account team as
well as provides accurate hand-offs to the Centers of Excellence (“COE”). The
may have a specialty and obtain cross training as needed.
Major Responsibilities/Results/Outputs:
Post-Sales Support

•   Organizes customer project folder   •   Maintains records of customer
inventories for pre-identified customers   •   Documents site/network documents
  •   Verifies order design in partnership with account team   •   Data gathers
in order to complete an accurate hand-off to the COE   •   Provides handoffs to
the Center Of Excellence (“COE”) via a Required Data Set (“RDS”), Minimum Data
Set (“MDX”), Quality Minimum Data Set (“QMDS”), and Data Services “Sales to
Order” handoff forms in a timely manner   •   Participates in Shared
Expectations Sessions with sales center representatives   •   Completes
appropriate Customer Confirmation Documents (“CCDs”) and Customer Information
Forms (“CIFs”)   •   Researches and investigates complex billing issues   •  
Sets customer expectations throughout the service delivery, billing and
maintenance resolution process   •   Articulates to customer eService
applications that match business needs   •   Assists AT&T’s account teams in
understanding e-Service and applications for the customer.   •   Works with
AT&T’s account teams in generating customer eService adoption activity (e.g.
presentations, seminars, mailings, etc.)   •   Measurements are Customer
Satisfaction, Associate Satisfaction, Order Quality, and Cycle Time and eService
adoption rates

Life Cycle Management

•   Manage moves, adds, and changes   •   Develops positive customer
relationships and is positioned as a day-to-day contact with customers in
assigned territory   •   Proactively schedules stewardship meetings for
pre-identified accounts   •   Keeps account team apprised of issues affecting
current or prospective service at customer, including business needs and
changes.   •   Works with WCS members to implement process and interface
initiatives with AT&T’s sales center and COE

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 3 of 14

•   Works with AT&T’s account team to register and train customer personnel on
electronic ordering and servicing tools including Business Direct applications.
  •   Focuses on customer adoption of pre-identified eService applications by
developing relationships with targeted customers provided by headquarters
e-Service team as well as those provided by sales center   •   Develops customer
relationships with additional company contacts that understand and benefit from
e-Service applications.   •   Works with customer to assist them in
understanding e-tools that will help them manage moves, adds, and changes as
well as maintenance requirements   •   Understands process from entry of
customer request into e-tool to delivery of service   •   Captures and reports
all customer touch activities into the IA Customer Touch Database (supported by
the Headquarters eService Adoption Team)   •   Assists with unbilled revenue
resolution

Customer Issue Resolution

•   Develops priorities with customer and enhances conflict resolution skills to
effectively manage numerous customer issues and projects   •   Acts as the
Customer Advocate across the WCS organization to ensure billing accuracy   •  
Acts as the Customer Advocate across the WCS organization to ensure
best-of-class eService tool development, back-end process implementation and
delivery of service to the customer.   •   Pro-actively works on resolution of
complex billing issues   •   Investigates and resolves billing issues, utilizing
the relevant AT&T systems and coordinates with the COE/Customer Sales and
Service Support (CSSS) and sales center as necessary   •   Coordinates with COEs
to ensure integrated implementation of billing orders   •   Investigates and
resolves maintenance issues, utilizing the relevant AT&T systems and
coordinating with Maintenance, as necessary   •   Involves the COE, as
appropriate, to write corrective complex orders as needed in the resolution of
maintenance issues   •   Escalates to AT&T and refers to billing and maintenance
contacts, as necessary   •   Develops strong linkages and relationships with a
variety of groups responsible for supporting AT&T services   •   Understands and
operates within interface agreements   •   Continues to set appropriate customer
expectations of e-tool adoption throughout service delivery

Service Delivery

•   Focuses on improving cycle time from Customer Purchase Decision Date
(“CPDD”) to handoff to COE   •   Is the Customer Advocate across the WCS
organization to insure On Time Performance   •   Sets appropriate customer
expectations to service delivery guidelines   •   Verifies accuracy of minimum
data set before hand-offs to COEs   •   Interfaces with equipment vendors and
LECs, as necessary   •   Coordinates with COEs to ensure integrated
implementation of orders that span multiple product lines and locations on
prioritized accounts   •   Escalates to AT&T, as necessary, when critical dates
are not meeting customer expectations and internal delivery commitments on
service delivery and billing projects   •   Partners with the COEs and sales
peer group, as appropriate, to ensure that a complete First Bill Review takes
place   •   Coordinates and documents Root Cause Analysis (RCA) as necessary

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 4 of 14
Development and General Administrative

•   Works with WCS management to develop technical and leadership effectiveness
through shared learning, sales meetings and attendance at formal training
courses to achieve competencies.   •   Follows WCS organization standards and
guidelines.   •   Follows WCS and corporate administrative and expense
guidelines.   •   Follows WCS Performance Management guidelines

Knowledge and Skill Requirements
Education:

•   Bachelors degree or equivalent preferred (Minimum of High School degree
required)

Experience:

•   AT&T experience strongly preferred

Specialist / Technical:

•   Familiarity with AT&T products, processes, and systems   •   Expertise with
at least some AT&T systems   •   Project management   •   Computer literacy

Professional:

•   Customer contact and conflict resolution skills   •   Time
management/organizational skills

Title: Area Manager-Customer Service
Work Content Summary:
Supplier’s Area Manager-Customer Service supports teams of Customer Service
Managers (CSM’s) who are responsible for post sales support, Life Cycle
management, and customer issue resolution. The Area Manager-Customer Service
ensures that the CSM team is fully staffed, trained, and motivated to accomplish
the tasks necessary to maintain customer satisfaction, improve order quality,
improve order cycle time and on time performance. In addition, the Area
Manager-Customer Service is the primary escalation point for his/her team for
the resolution of customer issues and is responsible for assisting the Customer
Service Manager in prioritizing workload. As such, the Area Manager-Customer
Service must work closely with the Sales Center team members to balance workload
and assign customers and projects to team CSMs. Depending upon the needs of the
WCS organization and the competencies of the Area Manager-Customer Service, this
manager may have CSMs reporting to them as specialists within the eServicing,
billing resolution and data gathering/service delivery categories. The Area
Manager-Customer Service reports to the Customer Service Director.
Major Responsibilities/Results/Outputs:
Hiring, Training, and Coaching

•   Assist in sourcing, interviewing, and hiring employees in order to be fully
staffed and maintain a “bench” of qualified prospective candidates.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 5 of 14

•   Work with team to implement training and development plans for each person,
which address his or her individual needs. This includes formal and informal,
internal and external learning opportunities.   •   Provide focused coaching for
new-to-title employees, participate in their on-boarding activities, and ensure
they receive mentoring by experienced employees.   •   Provide focused coaching
for seasoned employees to further develop in identified specialty of
e-servicing, billing resolution and order quality. Identify and coach those
employees who are qualified to be cross-trained within in these role
specialties.   •   Measure and proactively improve performance on Order Quality,
Order Cycle Time, Revenue Assurance Management targets, e-servicing adoption and
customer satisfaction by implementing WCS Service Management metrics for the
team.   •   Monitor, assess and provide coaching feedback to employees on their
performance (both toward business objectives and competencies) on an ongoing
basis, and, as needed, for formal performance improvement plans.   •   Maintain
focus on employee satisfaction, by supporting their career pathing and rewarding
employee performance. Develop annual formal career plans for employees, as part
of the Talent Capability Management program.   •   Ensure compliance of team
members with AT&T Business Process Standardization (BPS) processes and hand-off
procedures.   •   Work with other AT&T partners (e.g., Sales
Centers/COE’s/Maintenance) to understand and refine processes and hand-off
procedures.

Resource Management

•   Manage team to ensure accurate Required Data Set (“RDS”) hand-off, minimize
cycle time from obtainment of Minimum Data Set (“MDS”) to RDS hand-off and
continuation of setting appropriate customer expectations to maximize customer
satisfaction.   •   Work with CBMs and Sales Managers to quantify the current
and forecasted Customer Service Manager workload in the sales center in terms of
post sales support, Life Cycle management, and customer issue resolution tasks.
  •   Implement WCS Service Management Project Log and Scorecard to manage
workflow and track project status.   •   Prioritize workload and assign Customer
Service Managers to projects and internal teams in accordance with WCS and
corporate objectives.   •   Monitor progress against team workload and intervene
as necessary to re-allocate resources.   •   Monitor internal and external
customer satisfaction and work quality to drive continuous improvement.   •  
Work with RAM and Sales Center to facilitate targeted customer billing and
dispute resolution.

Escalation Management and Resolution

•   Utilize appropriate resources to resolve escalations from WCS Life Cycle
Team.   •   Manage Root Cause Analysis and learnings for shared learning and
improvement   •   Serve as primary team resource for information or direction on
ordering, provisioning, billing, and maintenance processes using Business
Process Standardization (BPS) as the primary resource.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 6 of 14
Development and General Administrative

•   Work with WCS management to develop technical and leadership effectiveness
through shared learning, peer meetings and attendance at formal training courses
to achieve competencies.   •   Attend industry and customer seminars and keep
abreast of trends via Internet or trade publications to broaden learning
experience.   •   Follow WCS organization standards and guidelines.   •   Follow
WCS and corporate administrative and expense guidelines.

Knowledge and Skill Requirements
Education:

•   Bachelors degree or equivalent

Experience:

•   Project management   •   Large team management experience is highly
recommended

Specialist / Technical:

•   In-depth knowledge of AT&T products, processes, systems, and escalation
procedures   •   Computer literacy

Professional:

•   Strong interpersonal skills   •   Coaching and developing   •  
Communication   •   Project management   •   Resource management   •   Time
management   •   Multi-tasking   •   Team leadership   •   Business skills

B. Hours/Days of Operation
Supplier shall perform the Work Monday through Friday from 8:00 a.m. to 8:00
p.m. Eastern Time (“ET”).
Supplier shall provide 24X7X365 day coverage for maintenance escalations
Supplier shall manage the CSM Full Time Equivalent (“FTEs”) to cover the time
periods set forth above. CSMs shall not exceed 40 hours in any given week with
prior written approval by AT&T.
The above hours and/or days of operation are subject to change as agreed upon or
designated in writing by AT&T.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 7 of 14
C. Holidays
Supplier shall not perform nor invoice for work on AT&T’s observed holidays
shown below unless requested by AT&T in writing. If such holiday(s) are approved
by AT&T in writing, Supplier shall invoice AT&T pursuant to the Rates shown in
Section IX — PRICING SCHEDULE.
New Years Day
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Christmas Day
D. Staffing
Supplier shall provide [*] CSM-II dedicated resources to perform the work
pursuant to the “Role Description” and “Knowledge and Skill Requirements” set
forth in Section A as they pertain to the AT&T’s TIER III Service Management
Function. AT&T reserves the right at anytime, in its sole discretion, to
increase or decrease the number of CSMs by providing written notice to Supplier,
for any reason whatsoever, including without limitation the following
conditions: performance issues and/or changes in volume growth.
E. Span of Control
Supplier shall provide [*] dedicated Area Manager (“AM”) for every [*] CSMs that
are staffed.
F. Training
AT&T currently has various training programs for providers of the Program. If
AT&T has an existing training program relating to particular work at the time of
execution of this Agreement, AT&T may provide such training program to Supplier,
at AT&T’s sole discretion, to allow Supplier to train its employees.
Supplier trainers shall participate in such training programs, at no cost to
AT&T. AT&T representatives may deliver this training class. AT&T reserves the
right to determine the number of Supplier trainers and such training shall take
place at Supplier’s facility. If AT&T requires the trainers to be trained at
AT&T’s’ facility, the parties will mutually agree on any travel and living
expenses.
Supplier shall provide, at Supplier’s facilities, a training and education staff
for all new hire and supplemental training for all CSMs and AMs. Supplier
warrants that this training and education staff will have extensive knowledge of
voice communication and skill requirements mentioned herein. Supplier shall
provide a quality-training program that ensures proficiency in both basic voice
communications and customer care soft skills. Supplier agrees that CSMs and AMs
shall receive the following training:

•   Basic voice communications: Minimum curriculum requirements necessary to
provide new associates with a basic knowledge of voice communications.   •  
Customer Care Skills (e.g., handling irate customer, etc.)

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 8 of 14
Training class size shall be no greater than [*] CSMs without AT&T’s written
approval.
The total training time for new CSMs or AMs is [*] hours, subject to change upon
written notification by AT&T.
Training shall cover the following topics directly related to the products and
services provided by AT&T. Such training shall include, but not be limited to:

•   The applications, components, etc. of TIER III services;   •   The
understanding of how the services work and the various components;   •  
Customer Care Skill Set;   •   Telephone Skills; and   •   Customer
dissatisfactions/objections.

AT&T may provide necessary job aides whom Supplier’s CSMs shall use to
accurately complete ordering screens.
Supplier shall provide AT&T with any requested copies of all testing materials
and test scores.
Supplier agrees that specific AT&T educational modules conducted by Supplier
include, but are not limited to:

              Voice   Data   Voice and Data   Local
• Advanced Features (Includes simple & complex)
• BAC/FIS/CIA
• Circuit Sizer
• International SVC Implementation
• International Toll Free
• IOM Switched
• ISOR-International Services Order Req.
• OneNet
• OT — Order Taker
• RDS Referrals
• Safer
• SDN Implementation
• SSIRS
• Thrifty Biller
• Toll Free Mega-com Products
• Turbo TAC Process
• UAM on the Web/UB Biller
• UIS — Nodal
• VTNS
• WATS/SOP
 
• Accunet Complex
• Accu-Ring Implementation Overview
• ATM Process Overview
• Data Implementation & Inventory Systems
• Frame Relay Basics
• Frame Relay Complex
• INCS
• IP Enabled FR
• Private Line Overview
• UIS-FR, ATM INCS
• UIS-PL
• VTNS-Data Ordering
 
• ABN (Lifecycle)
• Access Arrangements
• Billing Scorecard
• BMP-Maintenance BPS- Bus Process Standard
• CBS — Billing
• Churn Tool
• Class-EAO
• CMT — Contract Management Tool
• COBRA
• Doc Viewer
• EFMS
• EFMS — Escalation
• Exception Process
• EOL-SAART
• FIND IT
• PDM — Project Development Manager
• POCITS
• PRODIS-Contracts
• SOTS
• TIRKS/ACMS
• MDS Handoff
 
• Local Service Tools
• LIFE
• Martin
• MAC-D
• Network Primer
• Prime Products
• ADS Local/STO

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 9 of 14
AT&T Provided Training:
AT&T may provide, if deemed necessary by AT&T, Subject Matter Expertise (“SME”)
for knowledge of products and services, processes, and general information.
Attrition
Supplier will provide AT&T a monthly headcount report (see Table A), detailing
CSM personnel losses due to attrition or other reasons (by category), headcount
additions, and current headcount. In the event Supplier personnel leave the
Program and new hires are to be trained, the attrition training costs will be
borne by Supplier. Supplier agrees to a timely and orderly transition of
accounts handled by the departing CSM to another fully trained CSM.
TABLE A
ATTRITION ANALYSIS

                                              Month 1     Month 2     Month 3  
  Month 4     ...Month X  
Productive Headcount
                                       
Non-Productive Headcount
                                       
Area Managers
                                       
New Hires
                                       
FMLA (scheduled to return)
                                       
Internal (Positive)Attrition
                                       
- Promotion within Project
                                       
- Promotion out of Project
                                       
- Transfers Out
                                       
- Retirement
                                       
Attrition (Negative)
                                       
Removal by Supplier
                                       
- Not a Job Match (Company Choice)
                                       
- Job Dissatisfaction (Employee Choice)
                                       
- More $, Same Type of Job (Employee Choice)
                                       
- More $, Promotion (Employee Choice)
                                       
- Personal Reasons (Employee Choice)
                                       

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 10 of 14
G. Systems
Supplier shall provide, at its sole cost and expense, access to the following
AT&T systems as defined by AT&T.

  •   International Service Order Request (“ISOR”)     •   Billing And
Collection (System)/ Financial Information System/ Consolidated Inquiry and
Adjustment System (“BAC/FIS/CIA”)     •   ABN Inventory System (“UAM on the
WEB”)     •   Customer Order And Billing Revenue Administration (“COBRA”)     •
  Web based system used to add promo / RJA codes to circuits billing incorrectly
(“Churn Tool”)     •   System used to look up account assignment (“EOL-SAART “)
    •   Customized Local Access Signaling Services-Electronic Access Ordering
(“CLASS-EAO”)     •   Business Maintenance Platform (“BMP”)     •   Contract
Billing System (“CBS”)     •   Account created when customer does not have
billing account established with AT&T. Also system used to look up Thrifty
billing (“Thrifty”)     •   Web based system used to calculate trunking for T1.5
voice sizing (“CIRCUIT SIZER”)     •   Contract Management Tool (“CMT”)     •  
AT&T’s system to look up Contracts (“Contrax”)

Information given to callers or collected by Supplier representatives will be
taken from and/or input into AT&T systems. In the event that the AT&T systems go
down, Supplier shall capture call information on the AT&T-provided downtime
forms. Supplier agrees that it will then input information from these downtime
forms into the AT&T system once the system is restored. Periods of time during
the day in which occupancy is lowest will be utilized to perform this function.
This information will be input into the system as soon as reasonably possible
but not to exceed [*] hours after restoration of the impacted systems. However,
if system downtime exceeds one (1) outage per day of more than two (2) hours,
Supplier shall provide AT&T with timeline expectations, as mutually agreed upon
in writing by Supplier and AT&T, for inputting the information for each day of
the month that this condition exists. Downtime forms will be destroyed or sent
to AT&T, as directed by AT&T. Supplier will destroy any downtime forms not
requested to be sent to AT&T within twenty-four (24) hours.
H. Direct Measures of Quality (“DMOQs”)
Supplier shall adhere to the DMOQs shown below and to the Individual Performance
Objectives and targets shown on Exhibit B, attached hereto. AT&T reserves the
right to revise and/or add DMOQs at AT&T’s sole discretion by providing written
notice, and Supplier agrees that it shall adhere to such revised/additional
DMOQs.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 11 of 13
DMOQs requirements:

              Description   Objective   Metric
Zone 0 cycle time
  •   Customer Purchase Decision Date (“CPDD”) to Minimum Data Set (“MDS”)
received   [*] days
Zone 1 cycle time
  •   MDS received to Required Data Set (“RDS”) submit   [*] days
 
  •   RDS submit to RDS approved   [*] days Total 0 + 1   CPDD to RDS approved
  [*] days RDS accuracy   % RDS accepted first time
  [*]% Stewardship Management - Providing Customer Service Plans, Customer
Action Plans, Stewardship Scorecards and managing Work In Progress when
applicable.   See Exhibit B
  See Exhibit B

Notwithstanding Supplier’s successful meeting of the DMOQs set forth in this
Section, AT&T reserves the right to recover damages for any and all individual
failures to perform as required by the terms and conditions of this Agreement.
Consequently, for example, even if Supplier’s performance is within the DMOQ
objective, such as the CPDD to RDS approved objective, any Supplier individual
failure may nevertheless be considered a material breach for which AT&T does not
waive its right to recover damages.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 12 of 14
DMOQs shall be measured and reported in detail by Supplier using the following
sample spreadsheet format as required by AT&T on a daily/weekly/monthly basis.

                  Tier III RDS SCORECARD   03/08     03/15  
 
               
New Acq. / Lifecycle / All Services
               
Projects in (Project Create in Period)
    [*]       [*]  
-Projects In, RDS Status = Approved
    [*]       [*]  
-Projects in RDS Status = Rejected
    [*]       [*]  
-Projects in RDS Status = Submitted
    [*]       [*]  
 
               
MDS
               
MDS Received
    [*]       [*]  
MDS Approved (Sales Portal Only)
    [*]       [*]  
MDS Received & On-Time
    [*]       [*]  
% Received on Time (CPDD +[*] days)
    [*]       [*]  
 
               
RDS
               
RDS Submit
    [*]       [*]  
RDS Approved
    [*]       [*]  
Book to Bill Ratio (RDS Submit / RDS Approved)
    [*]       [*]  
RDS Submitted On-Time
    [*]       [*]  
RDS Approved On-Time
    [*]       [*]  
RDS Approved First Time
    [*]       [*]  
% Submitted On-Time (CPDD +[*] days)
    [*]       [*]  
% Approved On-Time (CPDD +[*] days)
    [*]       [*]  
% RDS Approved 1st Time
    [*]       [*]  
 
               
Cycle Times (RDS Approved in period)
               
CPDD to MDS Received
    [*]       [*]  
MDS Received to MDS Approved (Sales Portal Only)
    [*]       [*]  
MDS Received to RDS Submitted
    [*]       [*]  
MDS Approved to RDS Submitted (Sales Portal Only)
    [*]       [*]  
RDS Submitted to RDS Approved
    [*]       [*]  
CPDD to RDS Approved
    [*]       [*]  

The attainment of DMOQ’s in Exhibit B will be determined by a AT&T generated
scorecard that will provide results for customers in the Tier III Program. In
addition, the Supplier will maintain a scorecard tracking the Stewardship
component of the program.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 13 of 14
I. Quality Monitoring
Supplier shall provide to AT&T, at no additional charge, remote quality
monitoring in accordance with the clause entitled “Quality Monitoring” shown in
Appendix H of the Contact Center Agreement 20070105.006.C.
J. Reports
Supplier shall provide to AT&T detailed daily/weekly/monthly reports, as
requested by AT&T including call center metrics and their performance against
the required DMOQs identified herein. Supplier will provide detail
electronically, including via a web based portal. Supplier shall also provide
action plans needed to track, on a daily basis the metrics, exception reports,
etc. In addition, Supplier shall provide Tier III customer contact
characteristics, which include, but are not limited to: request type, service
involved, disposition, etc., as determined by AT&T.
Supplier shall staff one (1) Dedicated Reports Analyst responsible for
communicating, analyzing, and reporting on aforementioned metrics.
K. Work Location
Supplier shall perform the Work at the following location: Greeley, CO
L. Workforce Management Plan
Supplier must provide AT&T with a minimum [*] day notice of any planned changes
(not including resignations) to Escalation Manager, Area, Program, District and
Division Manager position staffing. Whenever an individual in one of these
positions is replaced, Supplier will provide AT&T with a documented candidate
selection and transition process, along with a description of the proposed
candidate’s skills and experience.
M. Post Outage Review and Root Cause Analysis
In the event any telecommunications services or processes are not operating
properly, Supplier shall take immediate and appropriate action in accordance
with Supplier’s business continuity plan to rectify the malfunction and shall
immediately notify AT&T Representative within [*] hour of the service-affecting
situation and of remedial action taken.
Supplier shall provide root cause analysis and/or post outage review to AT&T
within [*] hours after an outage or by close of business Monday if the trouble
occurs on Friday after an outage, including the testing of all failed
components, analysis of failures, identification of chronic and systemic
problems, implementation of fixes and monthly reporting on component failures
and actions taken. Results of the root cause analysis shall be provided to AT&T
in
writing in a format mutually agreed to by the parties. The post outage review
shall cover the details of the incident and the actions taken for resolution and
prevention.
P. Network Security Requirements
AT&T is currently reviewing its Network Security policies and procedures. The
outcome of this review may require AT&T to implement additional security
requirements above and beyond the Data Connectivity Agreement (“DCA”) associated
with this Agreement. AT&T may require Supplier’s employees to obtain security
clearances in order to access and use AT&T systems. If AT&T implements
additional security requirements, both parties shall cooperate and mutually
agree on implementation of such security requirements.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order. No. 20070105.006.S.002
Attachment A — Tier III Service Management
Page 14 of 14
Q. Productivity Improvement / Cost Reduction
During the term of this Order, AT&T and Supplier shall work together to reduce
total time and work time per customer order and improve all tasks associated
with this Program recognizing that quality must not be impaired.
Supplier agrees to identify productivity improvements to drive cost reductions
and headcount reductions associated with Supplier’s billable rates. AT&T’s
Program Representative has sole discretion to review and approve any headcount
reduction, productivity improvement and/or cost reduction initiative identified
by Supplier. If such headcount reduction, productivity improvement and/or cost
reduction initiative is approved by AT&T, Supplier shall implement such
initiative and once the cost savings have begun to be realized, all applicable
cost reductions shall immediately be applied to all charges by Supplier invoiced
to AT&T, per the applicable rates listed in Section IX PRICING SCHEDULE and any
gain sharing initiatives that have been mutually agreed upon. If any substantial
expense or capital investment is required by Supplier to implement an approved
productivity improvement or cost reduction initiative, AT&T and Supplier will
mutually agree to any such investment arrangement.
Within forty-five (45) days of the signing of this Agreement, Supplier and AT&T
will work to identify and quantify productivity improvement opportunities for
cost reductions referenced above. AT&T and Supplier have agreed to evaluate gain
sharing opportunities on a case-by-case basis. If both parties mutually agree to
a specific gain sharing initiative, the associated agreement shall specify how
the realized cost savings will be applied.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Tier III Front End
Statement of Work
20070105.006.S.002 Exhibit A
Page 1 of 1

              Fully Supported by Tier III Service   Not Supported by Tier III
Service Services/Organizations   Management   Management
 
       
Billing
  Correcting Orders Only    
 
       
 
  Investigation and Escalation   National Billing Organization (NBO)
 
       
Data
  Private Line, Frame Relay, INCS, SINA    
 
       
 
  IP/MIS Stand alone, MNS    
 
       
High Speed Data
  ATM, T45/DS3, OCX   Hosting
 
       
International — Core and High Speed Services
  Fully Supported    
 
       
Local
  ADL (AT&T Digital Link)    
 
       
 
  ALS Local (Prime)    
 
       
MAC-D
  UniPlan and ABN    
 
       
 
  ABN IP/MIS    
 
       
Maintenance
  Fully Supported    
 
       
Nodal
  Private Line (Access), Advance
Feature, ISDN, SDN, OneNet, VTNS,
SINA   New ABN
 
       
Project Management
  Simple Project Management and Top Cat   Complex — NPM Big Dawg
 
       
Switched Services
  Complex (i.e., in conjunction with a COE RDS or in association with Advanced
Features)   Simple (those supported by RDS to Care or IOM)

AT&T reserves the right to add/subtract services supported so long as
functionality required is similar to support provided on other services to date.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

 

 